     Case 1:19-cv-00209-KD-B Document 30 Filed 07/17/20 Page 1 of 1           PageID #: 124


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

JOE LEWIS DEES, JR.,                                  )
     Plaintiff,                                       )
                                                      )
v.                                                    )        CIVIL ACTION 1:19-00209-KD-B
                                                      )
TOM BOATWRIGHT, et al.,                               )
     Defendants.                                      )


                                               JUDGMENT

        In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that this action is DISMISSED without prejudice pursuant to Fed.R.Civ.P. Rule 41(b) for

failure to prosecute and failure to obey the Court's orders.


        DONE and ORDERED this the 17th day of July 2020.


                                                 /s/ Kristi K. DuBose
                                                 KRISTI K. DuBOSE
                                                 CHIEF UNITED STATES DISTRICT JUDGE
